Title: To James Madison from Edward Lloyd, 17 January 1809
From: Lloyd, Edward
To: Madison, James



Dear Sir
Washn. Jany. 17th., 1809

Mr Edw. Gibson, of Talbot County, has informed me, that he is an applicant, as Bearer of dispatches from your Office to Europe, and being a Stranger himself, to all the Heads of the Departments, has requested me to state to you his Character.  Mr. Gibson was born in my neighbourhood and has been personally known to me for the last Six or eight years.  He has received a liberal education, and is a young man of undoubted Integrity.  He has unfortunately an impediment in his speech, which perhaps it was not necessary for me to notice, as you will undoubtedly see him.  Respecly. I am Your Obt. Sert

Edw. Lloyd

